        Case 2:19-cr-00107-KJM Document 620 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:19-cr-107-KJM
12                        Plaintiff,
13             v.                                        ORDER
14    RONALD YANDELL, et al.,
15                        Defendants.
16

17            Pending before the court is defendant Justin Petty’s notice of filing of documents under
18   seal. ECF No. 590. Therein, Mr. Petty states that an application to seal is being filed with regard
19   to an application for a Rule 17(c) subpoena and exhibits thereto. Id. at 1. Mr. Petty argues that
20   being forced to make the required showing for the 17(c) subpoena in open court would violate his
21   constitutional rights. Id. at 1-2. Pursuant to Rule 141(b) and the representations made in the
22   request to seal, the court directs that the documents identified in the notice – “the F.R.C.P 17(c)
23   application and exhibits” – be sealed until further order of this court. The court also directs that
24   the application to seal, filed ex parte with the court, also be sealed pending further order of the
25   court.
26   /////
27   /////
28
                                                        1
       Case 2:19-cr-00107-KJM Document 620 Filed 09/17/20 Page 2 of 2

 1          Counsel for Mr. Petty is directed to forthwith email PDF copies of the documents
 2   approved for filing under seal, as well as the proposed subpoena for the Clerk to issue, to
 3   approvedsealed@caed.uscourts.gov.
 4          So Ordered.
 5   DATED: September 16, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
